18-2620
     Perera v. Wilkinson
                                                                              BIA
                                                                      A099 758 977
                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 1st day of February, two thousand twenty-one.
 5
 6   PRESENT:
 7            AMALYA L. KEARSE,
 8            PIERRE N. LEVAL,
 9            SUSAN L. CARNEY,
10                 Circuit Judges.
11   _____________________________________
12
13   KASTURI           ARACHCHIGE        JOSEPH   GAMI
14   PERERA,
15                         Petitioner,
16
17                         v.                               18-2620
18
19   MONTY WILKINSON, ACTING UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent. 1
22   _____________________________________
23

     1 Pursuant to Federal Rule of Appellate Procedure 43(c)(2),
     Acting Attorney General Monty Wilkinson is automatically
     substituted for former Acting Attorney General Jeffrey A.
     Rosen as Respondent.
 1   FOR PETITIONER:             VISUVANATHAN RUDRAKUMARAN, ESQ., New
 2                               York, NY.
 3
 4   FOR RESPONDENT:             R. TRENT MCCOTTER, Deputy Associate
 5                               Attorney General (Joseph H. Hunt,
 6                               Assistant Attorney General, Margot
 7                               L.   Carter,    Senior    Litigation
 8                               Counsel, Aaron D. Nelson, Trial
 9                               Attorney, on the brief), United
10                               States   Department    of   Justice,
11                               Washington, DC.

12       UPON DUE CONSIDERATION of this petition for review of a

13   Board of Immigration Appeals (“BIA”) decision, it is hereby

14   ORDERED, ADJUDGED, AND DECREED that the petition for review

15   is DENIED.

16       Petitioner    Kasturi   Arachchige   Joseph   Gami   Perera,   a

17   native and citizen of Sri Lanka, seeks review of a 2018

18   decision of the BIA denying his motion to reopen his removal

19   proceedings. In re Perera, No. A 099 758 977 (B.I.A. Aug. 2,

20   2018). We assume the parties’ familiarity with the underlying

21   facts and procedural history, to which we refer only as

22   necessary to explain our decision to deny the petition for

23   review.

24       We review the BIA’s denial of a motion to reopen for

25   abuse of discretion and its country conditions determination

26   for substantial evidence. See Jian Hui Shao v. Mukasey, 546


                                     2
 1   F.3d 138, 168–69 (2d Cir. 2008). Generally, an alien seeking

 2   to reopen may file one motion to reopen no later than 90 days

 3   after      the     final       administrative      decision.        8 U.S.C.

 4   § 1229a(c)(7)(A), (C)(i); 8 C.F.R. § 1003.2(c)(2). Perera’s

 5   2018 motion to reopen was untimely because it was filed more

 6   than six years after his 2011 final removal order.                  The 90-

 7   day time limitation is not applicable, however, where the

 8   movant seeks permission to apply for asylum “based on changed

 9   country conditions arising in the country of nationality or

10   the country to which removal has been ordered, if such

11   evidence is material and was not available and would not have

12   been discovered or presented at the previous proceedings.”

13   8 U.S.C.         § 1229a(c)(7)(C)(ii);          see     also        8 C.F.R.

14   § 1003.2(c)(3)(ii).        “In       determining      whether       evidence

15   accompanying      a   motion    to   reopen   demonstrates      a   material

16   change in country conditions that would justify reopening,

17   [the agency] compare[s] the evidence of country conditions

18   submitted with the motion to those that existed at the time

19   of the merits hearing below.”             In re S-Y-G-, 24 I. & N. Dec.

20   247, 253 (BIA 2007).

21


                                           3
 1          Upon review, we hold that the agency erred in concluding

 2   that     the    conditions    facing       unsuccessful      asylum    seekers

 3   returning to Sri Lanka (in general, those with perceived ties

 4   to the group, the Liberation Tigers of Tamil Ealam (“LTTE”))

 5   did not change in the time between Perera’s original 2008

 6   asylum hearing and his 2018 motion to reopen. Nevertheless,

 7   we deny the petition for review in light of our conclusion

 8   that remanding the matter to the agency for Perera to file a

 9   successive asylum application would be futile. Xiao Ji Chen

10   v.   U.S.      Dep’t   of   Justice,    471   F.3d    315,    339     (2d   Cir.

11   2006)(Remand is not required where it “would be futile”). The

12   record      demonstrates      that     Perera    is   unlikely        to    face

13   persecution as a returned asylum seeker in Sri Lanka.

14          Perera     adduced     sufficient        evidence      that     country

15   conditions in Sri Lanka changed between 2008 and 2018. Most

16   notably, the multi-decade civil war, fought between the LTTE

17   (which sought to establish an independent state for the Tamil

18   minority of Sri Lanka) and the government (which is controlled

19   by the country’s Sinhalese ethnic majority group), ended in

20   2009. See Certified Administrative Record at 368, 691, 702,

21   767-68. The nature of persecution facing returning asylum


                                            4
 1   seekers has in turn changed.

 2       Specifically, Perera adduced evidence that incidents of

3    detention, torture, and even killing of returning asylum

4    seekers escalated in the post-war period — after the 2008

 5   hearing. See id. at 350, 356, 360, 368, 373 (describing that

 6   groups of asylum seekers were detained immediately upon entry

 7   at the Sri Lankan border in 2010, 2012, and 2017). Indeed,

 8   these   incidents   appear     to    have   been   more   systematically

9    carried out than the two isolated examples in 2003 and 2006,

10   cited in the record. See id. at 280, 392 (describing two

11   incidents in which a returning Tamil individual was detained

12   upon entry and then tortured or killed).

13       Furthermore, assessing an asylum application based on

14   such persecution requires that attention be paid to the

15   nuances of the post-war regime and to the particular returning

16   asylum seekers that the regime is targeting. For example,

17   Perera’s   evidence    shows    that      the   government      has   largely

18   targeted   returning    Tamil       individuals    who    the    government

19   suspects have ties to the LTTE. See id. at 368, 373. The

20   situation in Sri Lanka facing these asylum seekers has also

21   fluctuated overtime. Although the government claimed at one


                                           5
 1   point    that      returning     Tamil    asylum        seekers     faced     no

 2   repercussions, human rights groups, the United Nations, and

 3   the   press     have   documented       significant       examples      to   the

 4   contrary. See id. at 345, 347, 367–69, 373. Perera could not

 5   have adduced evidence of these conditions in 2008, because

 6   this post-war reality did not yet exist.

 7         We nevertheless deny the petition for review because

 8   remanding     to   allow   Perera    to    file     a    successive     asylum

9    application would be futile. All of the evidence that Perera

10   submits shows that the danger to returning asylum seekers

11   lies at the Sri Lankan border, where such individuals may be

12   detained    immediately     upon    or    shortly       after    entering    the

13   country and then held indefinitely, tortured, or even killed.

14   See id. at 350, 356, 360, 368, 373. By contrast, Perera’s

15   counsel admitted at oral argument that Perera was permitted

16   to enter Sri Lanka after his deportation from the United

17   States in 2018, and he has continued to live there without

18   any reported incident.

19         Furthermore, unlike the Tamil asylum seekers who, the

20   record   shows,      are   the   main     target    of     the    Sri   Lankan

21   government, Perera is part of the majority ethnic group, the


                                          6
 1   Sinhalese.     Certainly,       some       Sinhalese      have    also       faced

 2   persecution by the government, usually for suspected ties to

 3   the LTTE. See id. at 350, 356. But in Perera’s prior asylum

 4   proceedings,     we     concluded          that   these     were       not     his

 5   circumstances. He could not credibly show that the government

 6   targeted him for any purported ties to the LTTE or any other

 7   reason. See In re Kasturi Arachchige Joseph Gami Perera, No.

 8   A099 758 977 (Immig. Ct. N.Y. City Oct. 30, 2008), aff’d No.

 9   A099 758 977 (B.I.A. Apr. 21, 2011), aff’d Perera v. Holder,

10   491 F. App’x 239 (2d Cir. 2012) (“[T]he respondent is unable

11   to demonstrate that there is a particular interest in him by

12   . . . the police or the government of Sri Lanka,” as a result

13   of his wife’s family’s alleged sympathies for the LTTE or

14   otherwise).    Indeed,     in    our       2012   review,    we       upheld    an

15   immigration     judge’s     adverse         determination        of     Perera’s

16   credibility with respect to his accounts of persecution,

17   given “dramatic inconsistences” in the testimony he gave to

18   U.S.   and   Canadian     asylum    authorities,       respectively.           See

19   Perera, 491 F. App’x at 240.

20

21


                                            7
1       For the foregoing reasons, the petition for review is

2   DENIED.

3                             FOR THE COURT:
4                             Catherine O’Hagan Wolfe,
5                             Clerk of Court




                               8